Hon. Robert S. Calvert              Opinion No. V-85 1.
Comptroller of Public Accounts
Austin, Texas                       Re:   Date to begin computation
                                          of compensation of Tax
                                          Asnessor-Collectors    under
                                          S.B. 211, 51rt Legislature.

Dear Mr.. Ca,fvert:

            You reque*t our opinion on the following qoeetions:

             “1. Since the fees for assensing are paid during
      the first several months of 1949, and final settlsment
      for thenassessing fees made later in the year, will the.
      new rates in Senate Bill 211 apply to 1949 aaressing,
      and if so, to what extent?

            “2. Since the new rates for collecting taxes are
       5% on the first $20,000 and 290 over that amount be-
      ginning with September 1 of each year, will the 2% be
      allowed ae fees with the effective date of the new Act
      through August 31, 1949, then the 5% on the first $20,0X1
      beginning September 1, 1949?*

             Senate Bill 211 of the Slst Legislature became effeoe
 tive on June 19, 1949, upon its approval by the Governor. This bill
 amends Article 3937, Vernon’s Civil Statutes, and increases the
 compensation to be paid for assessing taxes and amends Article
 3939, Vernon’s Civil Statutes, and increases the compensation to
 be paid for collecting taxes. The new rates for assessing taxes are
‘as follows:

             “For assessing the State and county Taxes on all
      suma for the first Five Million ($5,000.000.00)   Dollars,
      or less, Five Cents (SC) for each 0,ne Hundred ($100.00)
      Dollars of property assessed; and on all aums in excess
      of Five Million ($5,000,000.00) Dollars and less than
      One Hundred Million $lOO,OOO,OOO.OO)     Dollars, Three
                            \
      and One-half Cents (3x$) on each One Huadred ($iOO.OO)
      Dollars of property assessed; on all *urns in excess of
      One Hundred Million ($lOO,OOO,OOO.OO)Dollars, Two
      and One-quarter Cents (2 l/4$) on each One Hundred
      ($100.00) Dollars.”
Hon. Robert S, Calvert,   Page 2 (V-851)



The new rates for collecting taxor are as followrt

             “There shall be paid for the collection of taxease
      compensation for the services of the Collector, bsgin-
      nlng with the first day of September of each year, five
      (5%) per cent of the first Twenty Thousand ($20,000.00)
      Dollars collected for the State, and two (2%) per cent
       on all taxes collected for the State over said aumg for
      collecting the county taxes, five (5%) per cent on the
      first Ten Thousand ($10.000.00)    Dollars collected, and
      two (25%) per cent on all such county taxes collected over
      said sum.”

             All taxes assessed and all taxes collected before the
effective date of S. B. 2 11 should be compensated at the ratea aa
provided in Articles 3937 and 3939, prior to the amendment in quea-
tion, To allow the increased rater for services already performed
would violate section 44 of Article III of the Texaa Constitution. The
taxes assessed and the taxes collected after this amendment took ef-
fact should be compensated for at the lncreas,ed rates as provided
in S. B. 211. The yearly assessments run from January 1st through
December 31 of each year and the rata to be paid the Asssrsor     after
the effective date of S. B. 211, of course, is dependent upon the a-
mount theretofore assessed since December 33, 1948.

             The yearly collections of taxes, for determining the rate
of compensation to be paid Collectors, runs from September 1st
through August 31st of each year and the rate to be paid the Collec-
tor, after the effective date of S. B. 211, is dependent upon the amount
theretofore collected since August 31, 1948.

                               SUMMARY

             The Tax Assessor-Collector    should be compen-
      sated for taxes assessed and collected prior to June 19,
      1949, at the rates provided in Articles 3937 and 3939
      before their amendment by S. B. 211, 5lst Legislature.
      They should be compensated for taxes assessed and
      collected after June’l8th at the rates presc’ribed in
      S. B. 211.

                                              Yours very truly

                                      ATTORNEYGENERALOF            TEXAS



FIRST ASSISTANT
ATTORNEYGENERAL                               W. V. Geppert
                                                Assistant
W VG/mwb